NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOUGLAS WAYNE DERELLO, Jr., AKA                 No. 21-15835
Douglas Wayne Derello,
                                                D.C. No. 2:19-cv-05884-MTL
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

JOHN McADOREY, Deputy Warden at
SMU-1; S. SCOTT, Assistant Deputy
Warden at SMU I; R. MONTES, Captain at
SMU-1; DIGIRO, Sergeant at SMU I; L.
STICKLEY, Deputy Warden at South Unit;
K. AVANT-ORTIZ, NP at SMU-1 Medical;
M. BONILLA, Sergeant at SMU-1; N.
HARRIS, Sergeant at SMU 1; CENTURION
LLC, Medical Company over all Arizona
State Prisons; JOHN DOES, Officers at
SMU 1; MAGEO; FREELAND; JANE
DOE; DAHLGREN,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Michael T. Liburdi, District Judge, Presiding

                            Submitted April 11, 2022**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Arizona state prisoner Douglas Wayne Derello appeals pro se from the

district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical

needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because Derello

failed to exhaust administrative remedies and he failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable to

him. See Ross v. Blake, 578 U.S. 632, 642-45 (2016) (setting forth circumstances

when administrative remedies are effectively unavailable); Woodford v. Ngo, 548

U.S. 81, 90 (2006) (proper exhaustion requires “using all steps that the agency

holds out, and doing so properly (so that the agency addresses the issues on the

merits)” (internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Derello’s motion

for reconsideration because Derello failed to demonstrate any basis for relief. See

Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for relief under

Federal Rule of Civil Procedure 59).

      We do not consider matters not specifically and distinctly raised and argued


                                          2                                      21-15835
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  21-15835